UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
PETER PAPE and JONATHAN SCHENK,
                                                                  NOT FOR PUBLICATION
                                    Plaintiffs,
                                                                  MEMORANDUM & ORDER
                           v.                                     16-CV-05377 (MKB) (SJB)

DIRCKSEN & TALLEYRAND INC., d/b/a THE
RIVER CAFÉ and LUKE VOSSEN,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

          Plaintiffs Peter Pape and Jonathan Schenk commenced the above-captioned action on

 September 27, 2016 against Defendants Dircksen & Talleyrand Inc., doing business as the River

 Café (the “River Café”) and Luke Vossen, asserting claims for hostile work environment and

 retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et seq. (“Title

 VII”), New York State Human Rights Law, N.Y. Exec. Law § 290 et seq. (“NYSHRL”), and

 New York City Human Rights Law, N.Y. Admin. Code § 8-101 et seq. (“NYCHRL”). (Compl.,

 Docket Entry No. 1.) Plaintiffs allege that during their employment at the River Café, Vossen

 sexually harassed them and then retaliated against them for complaining about this harassment,

 (id. ¶¶ 15–38), and that the River Café “failed to protect Plaintiffs from [this] harassment and

 retaliation,” (id. ¶ 42). On August 17, 2018, Defendants moved for partial summary judgment

 pursuant to Rule 56 of the Federal Rules of Civil Procedure, seeking to dismiss both Plaintiffs’

 Title VII, NYSHRL and NYCHRL retaliation claims and Schenk’s hostile work environment

 claim. (Defs. Mot. for Summ. J. (“Defs. Mot.”), Docket Entry No. 33; Defs. Mem. in Supp. of

 Defs. Mot. (“Defs. Mem.”), Docket Entry No. 35.) By Order dated October 18, 2018, the Court
referred Defendants’ motion to Magistrate Judge Sanket J. Bulsara for a report and

recommendation. (Order dated Oct. 18, 2018.)

       By report and recommendation dated February 1, 2019, Judge Bulsara recommended that

the Court grant in part and deny in part Defendant’s motion for summary judgment (the “R&R”).

(R&R 2, Docket Entry No. 47.) On February 13, 2019, Plaintiffs filed objections to the R&R,

and on March 6, 2019, Defendants responded to Plaintiffs’ objections. (Pls. Obj. to R&R (“Pls.

Obj.”), Docket Entry No. 48; Defs. Resp. to Pls. Objs. (“Defs. Resp.”), Docket Entry No. 50.)

For the reasons set forth below, and consistent with the R&R, the Court grants in part and denies

in part Defendant’s motion for partial summary judgment.

  I.   Background

          a.   Factual background

       The Court assumes familiarity with the underlying facts as detailed in the R&R and

provides only a summary of the pertinent facts.

       The River Café is a restaurant in Brooklyn, New York. (Defs. L. R. 56.1 Stmt. of

Undisputed Material Facts (“Defs. 56.1”) ¶ 1, Docket Entry No. 34; Pls. L. R. 56.1 Smt. of

Undisputed Material Facts (“Pls. 56.1”) ¶ 1, Docket Entry No. 36.) Vossen is responsible for

overseeing the daily operations of the private dining room at the River Café, supervising the

employees working in the private dining room, and making event sales. (Defs. 56.1 ¶ 9; Pls.

56.1 ¶ 9.) The private dining room is only open for special events, such as private parties and

wedding receptions. (Defs. 56.1 ¶ 11; Pls. 56.1 ¶ 11.) As a result, most employees work part-

time and are paid hourly, and the work schedule for employees who work in the private dining

room varies depending on the scheduled events. (Defs. 56.1 ¶¶ 12, 41; Pls. 56.1 ¶¶ 12, 41; Decl.

of Luke Vossen (“Vossen Decl.”) ¶ 29, Docket Entry No. 39 (“The nature of the private events




                                                  2
business is that employees only work when the Restaurant is hired for an event. Accordingly,

everyone works on a part-time basis and the vast majority of employees have other jobs, or, like

Pape, attend school.”).) Because the dining room schedule is irregular, Vossen regularly solicits

the availability of the dining room employees. (Defs. 56.1 ¶ 42; Pls. 56.1 ¶ 42; Vossen Decl.

¶ 30 (“Since the work schedule is constantly changing, I have to solicit availability regularly.”).)

                   i.   Pape’s employment

        The River Café hired Pape to work part-time as a private dining room service bartender

on June 4, 2015. (Defs. 56.1 ¶ 35; Pls. 56.1 ¶ 35.) Pape was a full-time student at Pace

University at the time he was hired. (Dep. of Peter Pape (“Pape Dep.”) 33:6–10, annexed to

Declaration of Alena Shautsova in Opp’n to Defs. Mot. (“Shautsova Decl.”) as Ex. 1, Docket

Entry No. 38-1; Defs. 56.1 ¶ 37; Pls. 56.1 ¶ 37.) At his deposition, Pape testified that Vossen

would solicit availability of the employees who worked in the dining room “probably once a

week” by sending an email to staff members with a schedule “put[ting] [each employee] on for

the days that [he or she] had previously worked.” (Pape Dep. 36:2–10.) Vossen would then

“check in” to “make sure those times still worked,” but “[t]here was no real set way to confirm

or answer to his E-mails.” (Id. at 36:2–10, 39:4–8.) Instead, communication between Vossen

and dining room employees was “scattered,” and occurred via text message, E-mail, or in person.

(Id. at 39:4–8.)

                          1.   Letter from Pape’s lawyer

        On or about December 8, 2015, Pape’s lawyer sent a demand letter to the River Café.

(Defs. 56.1 ¶ 66; Pls. 56.1 ¶ 66.) The letter states that “Pape has been subjected to a hostile work

environment by his supervisor Luke Vossen who sexually harasses Mr. Pape, verbally and

physically.” (Letter dated Dec. 8, 2015 1, annexed to Vossen Decl. as Ex. 16, Docket Entry No.




                                                 3
39-16.) The letter states that Vossen “allowed himself to touch Mr. Pape’s private parts; allowed

himself to refer to Mr. Pape with expressions like ‘You were hired only because of your looks,’

‘can you sit on my lap so we will discuss the schedule,’” and that “the harassment is silently

observed by other managers who are not doing anything to prevent Mr. Vossen from harassing

young men.” (Id.) The letter also claims that the “actions by [the] company and its supervisors

were committed in violation of Federal, State, and City Civil Rights Codes as well as the United

States Constitution.” (Id.)

                          2.   Pape’s last three months at the River Café

       Pape last worked at the River Café on December 12, 2015. (Defs. 56.1 ¶¶ 54, 55; Pls.

56.1 ¶¶ 54, 55.) In a sworn declaration, Vossen asserts that “[i]n the last three months of

[Pape’s] employment,” i.e., from October of 2015 to December of 2015, Vossen “contacted Pape

for shifts . . . but Pape was mostly unavailable.” (Vossen Decl. ¶¶ 28, 32.) On November 6,

2015, Vossen sent Pape a text message stating: “I never got your email address. This is getting

old.” (Defs. 56.1 ¶ 51; Pls. 56.1 ¶ 51.) On November 29, 2015, Vossen sent Pape an email

stating: “I didn’t hear back from you. Are you ok[ay] for Saturday 3:30pm?” (Defs. 56.1 ¶ 52;

Pls. 56.1 ¶ 52.) Vossen states that in October of 2015, because of Pape’s unavailability, Vossen

“hired another service bartender, Max Druiz, so that [Vossen would have] bartender coverage for

events moving forward.” (Vossen Decl. ¶ 33.) Druiz “had more availability than Pape and was

more responsive.” (Id. ¶ 34.) “[O]n three occasions when both Pape and . . . Druiz were

available to work — October 17, 24, and December 12 — [Vossen] scheduled Pape in a server

slot instead of the bartender slot,” and scheduled Druiz to work as a bartender. (Id. ¶ 35.)

Vossen scheduled Pape’s December 12, 2015 server shift before the River Café received the

demand letter sent by Pape’s attorney. (Defs. 56.1 ¶ 67; Pls. 56.1 ¶ 67.)




                                                 4
       In his sworn statement, Pape asserts that in November of 2015, he was “mostly

available,” but that Vossen “stopped scheduling [him] as often as . . . before.” (Decl. of Peter

Pape (“Pape Decl.”) ¶ 19, annexed to Shautsova Decl. as Ex. 6, Docket Entry No. 38-6.) At his

deposition, Pape testified that December 12, 2015 was “the first time ever that [he] was put as a

server,” (Pape Dep. 68:21–22), and states in his declaration that Druiz had previously worked as

a server, (Pape Decl. ¶ 21). At the beginning of his shift on December 12, 2015, Pape attempted

to speak with Vossen “about why . . . this change happen[ed],” i.e., why Pape was scheduled to

work as a server instead of a bartender. (Pape Dep. 60:12–14.) However, Vossen “immediately

just walked away,” and “wouldn’t look at [Pape] or talk to [him].” (Id. at 60:12–16; see also

Pape Decl. ¶ 22 (“The first time I came to work after the letter was sent, I could sense the

hostility by Vossen and [another manager]. They would not talk to me, would not look at me.”).)

Though Pape was scheduled to work on December 19, 2015, he called in sick and did not work

on that day. (Defs. 56.1 ¶ 55; Pls. 56.1 ¶ 55.) During his “last week at the River Café,” Pape

“started talking with [his] roommates [and] figuring out if there [were] any [other] catering

opportunit[ies].” (Pape Dep. 143:22–144:4.)

       Vossen states that he did not schedule Pape to work at the end of December of 2015 or

the beginning of January of 2016 because “Pape had told [Vossen] that [Pape] could not work

New Year’s Eve and then was going on vacation with his family until sometime in January [of]

2016.” (Vossen Decl. ¶ 42.) Vossen “directed Pape to contact [him] upon his return to provide

his new availability.” (Id. ¶ 43.) “Pape, however, never contacted [Vossen] or anyone at the

River Café again.” (Id.)

       Pape testified at his deposition that he “may have” told Vossen that he was going on

vacation in December of 2015, that he has been to Florida “several times” with his family “for




                                                 5
Christmas and New Years,” and that December of 2015 “could have been one of those times.”

(Pape Dep. 181:12–13, 182:19–24.) However, in his sworn declaration submitted in opposition

to Defendants’ motion for summary judgment, Pape states that he “never told Vossen or River

Café that [he] would be on a vacation in December of 2015” and that “[o]nce [he] was hired, [he]

never had to and was never instructed to reach out to Vossen to ask for shift work.” (Pape Decl.

¶¶ 10, 25.) Instead, “[i]t would be Vossen who would tell [Pape] and others when the shifts were

available.” (Id. ¶ 10.)

       Pape also testified at his deposition that after working at the River Café on December 12,

2015 and calling in sick on December 19, 2015, he was “taken off the schedule completely” and

never “put back on the schedule.” (Pape Dep. 56:25–57:5, 57:13–16.) Pape knew that he was

“taken off the schedule” because he “wasn’t sent a schedule” or “contacted by River Café at all”

after December 19, 2015. (Id. at 59:6–13.) Pape “assumed that there was something up and that

[he] . . . got let go” or “was fired,” though he did not receive a formal notification of termination.

(Id. at 143:5–11; 59:14–16.) Pape did not contact the River Café after he called in sick on

December 19, 2015 because he “knew the reason that they were taking [him] off the schedule

was because of the paper that [his] lawyer sent [to the River Café].” (Id. at 59:17–21.)

       In a sworn declaration, Pape’s former roommate, Alex Paterson, states that “[i]n the end

of December, 2015, [Pape] complained to [Paterson] that after [Pape’s] lawyer sent a letter to

River Café, [Pape] stopped receiving work schedule[s] and was taken off the schedule. [Pape]

also told [Paterson] that [Vossen] made [Pape] work as a server after th[e] letter” sent by Pape’s

attorney to the River Café. (Decl. of Alex Paterson (“Paterson Decl.”) ¶ 12, annexed to

Shautsova Decl. as Ex. 5, Docket Entry No. 38-5.)




                                                  6
                  ii.   Schenk’s employment

       The River Café hired Schenk to work as a private dining room server on October 15,

2015. (Defs. 56.1 ¶ 15; Pls. 56.1 ¶ 15.) Schenk worked eight shifts at the River Café before his

termination on November 10, 2015. (Defs. 56.1 ¶ 16; Pls. 56.1 ¶ 16.)

       Defendants contend that of Schenk’s eight shifts, Schenk was “late for almost all of

them.” (Defs. 56.1 ¶ 17; Vossen Decl. ¶ 11.) Schenk testified at his deposition that he was late

for approximately three shifts. (Dep. of Jonathan Schenk (“Schenk Dep.”) 53:2–54:17, annexed

to Shautsova Decl. as Ex. 2, Docket Entry No. 38-2.) On October 21, 2015, Vossen sent Schenk

an email stating, “[y]ou have to be better with your schedule in the future, otherwise this won’t

work.” (Defs. 56.1 ¶ 18; Pls. 56.1 ¶ 18.) Vossen states that on November 10, 2015, Schenk

“arrived to work late with a white button-down shirt that had a visible yellowing around its

collar,” (Vossen Decl. ¶ 18), and that “[w]hen Vossen addressed [Schenk’s] dirty shirt, Schenk

acted in an unprofessional and insubordinate manner,” (id. ¶ 19). Schenk testified that when he

arrived at work on November 10, 2015, Vossen “from a distance” told Schenk that he shirt

looked dirty, but that his shirt was “not dirty at all.” (Schenk Dep. 54:25–55:10.) Vossen states

that he “decided to terminate Schenk’s employment” because of Schenk’s “persistent lateness,

the dirty uniform, and the unprofessional response to [Vossen’s] questions about [Schenk’s]

shirt.” (Vossen Decl. ¶ 20.)

                 iii. Pape’s allegations of discrimination

       Pape alleges that shortly after he began working at the River Café, Vossen began sexually

harassing him. (Pls. 56.1 ¶ 86.) On average, Vossen made three to six comments about Pape’s

body each day that he worked at the River Café. (Pape Dep. 83:7–9.) Vossen would often ask

Pape to “prepare alcoholic beverages for him which he would consume during work hours,” and




                                                 7
“especially after one or two drinks,” Vossen would “just start rambling on,” “spewing stuff out

left and right,” and “becoming physical and go to the next level.” (Pls. 56.1 ¶¶ 85, 87; Pape Dep.

42:7–11.) Vossen would say “nice ass” or “thank God you are good looking because you are not

qualified for this job” “nearly every day of work.” (Pls. 56.1 ¶ 88.) Vossen also told Pape “[a]re

you too stupid to be working here[?] [T]hank God for your good looks because you are

definitely not qualified to do this.” (Id. ¶ 87.) On one occasion, Vossen told Pape and another

co-worker “I wish I could get both of you back to my apartment because I would make both of

your asses bleed.” (Id. ¶ 92; Pape Dep. 79:13–15.) Vossen “would always try to ask [Pape] to

go out with [Vossen]” or “go on a date with him.” (Pape Dep. 79:15–17.) On one occasion,

Vossen told Pape “[w]hy don’t you sit on my lap and I will help you to pay for those books. You

do not have to keep working.” (Pls. 56.1 ¶ 93.) Pape claims that if Vossen thought that Pape

was wearing boxer briefs, he would say, “[i]t is a shame a young guy like you would wear boxers

like that.” (Id. ¶ 94.) Vossen once said to Pape: “[g]uys your age are not curious these days,

kids are not open any more.” (Id. ¶ 97.) Vossen would also say that he needed a certain “type of

drink or liquor, and [Pape] would go on to the top shelf and grab that liquor and [Vossen] would

walk up behind [Pape] and grab [his] butt.” (Pape Dep. 79:19–23.) When Pape put the bottle

down, Vossen would say, “we no longer need that, and walk back into his office.” (Id. at 79:24–

80:3.)

         Vossen would “grab” Pape’s cheeks, chest, butt, and hips, “rub against . . . Pape’s butt,”

“touch [the] back of his legs,” and “wink at [him].” (Pls. 56.1 ¶¶ 90, 94, 95; Pape Dep. 47:10–

12, 78:13–20.) “Vossen would lure . . . Pape into his office and would harass him there: talk to

him inappropriately [and] touch his private parts, including his penis.” (Pls. 56.1 ¶ 96.) Pape

“tried addressing these issues with . . . another manager, but [that manager] would sweep




                                                  8
everything under the rug.” (Id. ¶ 98.) Vossen would “try to feed [Pape] food,” and “try to put

food in [his] mouth.” (Pape Dep. 80:13–18.) On three or four occasions after Vossen and Pape

met in Vossen’s office, “when [Pape] would try to leave [Vossen] would start closing the door

for [Pape] to stay in[side],” “pin [Pape] against the door” and “grab [his] inner legs and [his]

penis and [his] butt.” (Id. at 84:20–85:19.)

                  iv. Schenk’s allegations of discrimination

       Schenk alleges that shortly after he began working at the River Café, Vossen began

sexually harassing him. (Pls. 56.1 ¶ 69.) On one occasion, Schenk climbed a ladder to change a

light bulb, and Vossen “placed his hand on Schenk’s calf,” and said, “you are so skinny, you got

to eat more.” (Id. ¶ 73.) Vossen also once said to Schenk, “I want to slap you in the face with

that lamb bone, and you are all good looks, no brain . . . [y]ou know you want to . . . you have no

idea what I could do to you.” (Id.) On another occasion, Schenk was eating in the kitchen at the

River Café, and Vossen “put together a little cracker” with cheese and honey on it and “put it in

front of [Schenk’s] face like [Vossen] was about to feed [Schenk], and [Vossen] said try this

Schenky, and . . . put the food in [Schenk’s] mouth.” (Schenk Dep. 40:15–23.) Vossen then

said: “[y]ou know you like it, you could put all kinds of things in there. You can put all kinds of

things in that mouth.” (Id. at 40:24–41:3.) In addition, Schenk testified that Vossen once

“smacked [his] ass, [his] butt, and kind of like grabbed it a little,” (id. at 43:5–9), and once said

“[y]ou have no idea what I can do to you,” (id. at 44:20–25).

          b.   Report and recommendation

       By report and recommendation dated February 1, 2019, Judge Bulsara recommended that

the Court grant Defendants’ motion as to both Plaintiffs’ Title VII, NYSHRL and NYCHRL

retaliation claims, and deny Defendants’ motion as to Schenk’s Title VII, NYSHRL and




                                                   9
NYCHRL hostile work environment claims. (R&R 49.) Judge Bulsara also recommended that

Defendants’ request that Schenk be precluded from testifying about the causation of his physical

damages be denied without prejudice to renew. (Id.)

                  i.   Pape’s retaliation claims

       In addressing Pape’s Title VII retaliation claim, Judge Bulsara explained that Defendants

dispute two elements of Pape’s retaliation claim: (1) whether he suffered an adverse employment

action; and (2) whether he can establish pretext. (R&R 25.) Judge Bulsara found that Pape

suffered an adverse employment action when he was assigned to work as a server, rather than a

bartender, (id. at 27–28), but did not suffer an adverse employment action when his relationship

with Defendants came to an end because Pape failed to show that he was terminated, (id. at 28–

31). Judge Bulsara concluded that “a reasonable jury could not reach the conclusion that Pape

— having never called, texted, or communicated with anyone at the River Café to ask for more

shifts, inquire about his job status, or express his desire to work — was fired.” (Id. at 31.)

       As to causation, Judge Bulsara found that Pape could not establish a connection between

his alleged demotion and his protected activity because his demotion “preceded the [letter that

Pape’s attorney sent to the River Café] and therefore could not be causally connected to this

protected activity.” (Id. at 31–32.) Judge Bulsara also found that, assuming Pape’s termination

constitutes an adverse employment action, he could not establish causation as to his termination

because his termination “is never pegged to any date” — “Pape has not identified a particular

date on which he was scheduled to work, expected to receive a schedule from Vossen, or

concluded that he was terminated.” (Id. at 32.)

       “Even assuming that Pape could put forth a prima facie case based on termination or

demotion to server,” Judge Bulsara found that Pape’s retaliation claim would still fail because




                                                  10
Defendants offered legitimate nonretaliatory reasons for Pape’s demotion and termination and

Pape failed to show pretext. (Id. at 33–35.)

       Finally, Judge Bulsara explained that NYSHRL and NYCHRL claims are analyzed under

the same burden-shifting framework as Title VII claims, and found that Pape’s failure to show

pretext “dooms [his] NYSHRL and NYCHRL retaliation claims.” (Id. at 35.)

                  ii.   Schenk’s claims

       Judge Bulsara found that, while a “very close question,” Schenk’s hostile work

environment claim survives summary judgment. (Id. at 38.) Judge Bulsara concluded that,

although Schenk’s tenure at the River Café was short, a reasonably jury could conclude that

Schenk was subjected to a hostile work environment because “he endured comments about his

appearance, physical touching, and sexually-laden comments,” (id.), and because “Vossen is

alleged to have made not just Schenk’s environment hostile, but also Pape’s,” (id. at 41).

       As to Schenk’s retaliation claims, Judge Bulsara found that Schenk failed to establish a

prima facie case of retaliation and failed to show pretext. (Id. at 42.) First, Judge Bulsara found

that “the record is insufficient to establish that Schenk engaged in [any] protected activity.” (Id.)

Second, Judge Bulsara concluded that even if Schenk could establish a protected activity, he

could not show the necessary causal connection between that activity and his termination. (Id. at

45.)

       Based on the foregoing, Judge Bulsara concluded that Schenk’s retaliation claims under

NYSHRL and NYCHRL did not survive summary judgment, but that his hostile work

environment claims under these statutes did survive. (Id. at 47–49.)

          c.   Plaintiffs’ objections

       Plaintiffs object to Judge Bulsara’s recommendations only as to Pape’s retaliation claim.




                                                 11
(Pls. Obj. 1.) Plaintiffs object to the conclusion that (1) Pape was not fired and therefore did not

suffer an adverse employment action arising out of the termination of his relationship with the

River Café; and (2) even if Pape was terminated and therefore suffered an adverse employment

action, he has not shown a causal connection between that action and his protected activity. (Id.)

       Plaintiffs argue that Pape can establish an adverse employment action arising out of his

termination because “the evidence . . . show[s] that the month of December is the busiest month

for catering,” and therefore Vossen would have presumably reached out to Pape to schedule him

to work unless Pape had been terminated. (Id. at 3.) Plaintiffs also argue that “Defendants’

explanation that Vossen did not call Pape because Pape informed him of his vacation plans is not

plausible and is denied by Pape in his declaration.” (Id.)

       As to causation, Plaintiffs argue that Pape has demonstrated a causal connection between

his protected activity and his termination because “Vossen admitted that he was aware of the

letter [that Pape’s attorney sent to the River Café].” (Id. at 2.)

       Defendants argue that Pape has failed to establish that he was terminated; “just because

December usually has a lot of events . . . does not mean that back in December of 2015, Pape

knew how far in advance the December schedule had been created or would have known,

without the benefit of a schedule, which events he should have worked.” (Defs. Resp. 2.) In

addition, Defendants explain that, although Pape stated in his declaration that he did not go on

vacation in December of 2015, he admitted at his deposition that he “may have told [Vossen] he

was going on vacation,” and that “several times [he has] been to Florida with [his] family for

Christmas and New Years.” (Id.) Defendants argue that Pape cannot create an issue of fact by

submitting an affidavit in opposition to summary judgment that contradicts his deposition

testimony. (Id.)




                                                  12
       As to causation, Defendants argue that Judge Bulsara correctly determined that, while

Vossen admits that he at some point became aware of the letter that Pape’s attorney sent to the

River Café, there is no evidence that Vossen knew about the letter at the time he took any

adverse employment action against Pape. (Id. at 3.)

  II. Discussion

          a.   Standards of review

                  i.   Report and recommendation

       A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). When a party submits a timely objection to a report and

recommendation, the district court reviews de novo the parts of the report and recommendation

to which the party objected. Id.; see also United States v. Romano, 794 F.3d 317, 340 (2d Cir.

2015). The district court may adopt those portions of the recommended ruling to which no

timely objections have been made, provided no clear error is apparent from the face of the

record. John Hancock Life Ins. Co. v. Neuman, No. 15-CV-1358, 2015 WL 7459920, at *1

(E.D.N.Y. Nov. 24, 2015). The clear error standard also applies when a party makes only

conclusory or general objections. Benitez v. Parmer, 654 F. App’x 502, 503–04 (2d Cir. 2016)

(holding that “general objection[s] [are] insufficient to obtain de novo review by [a] district

court” (citations omitted)); see Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and file specific

written objections to the [magistrate judge’s] proposed findings and recommendations.”

(emphasis added)); see also Colvin v. Berryhill, 734 F. App’x 756, 758, (2d Cir. 2018) (“Merely

referring the court to previously filed papers or arguments does not constitute an adequate

objection under . . . Fed. R. Civ. P. 72(b).” (quoting Mario v. P & C Food Mkts., Inc., 313 F.3d




                                                 13
758, 766 (2d Cir. 2002))).

                  ii.   Summary judgment

       Summary judgment is proper only when, construing the evidence in the light most

favorable to the non-movant, “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Wandering Dago, Inc. v.

Destito, 879 F.3d 20, 30 (2d Cir. 2018); see also Cortes v. MTA NYC Transit, 802 F.3d 226, 230

(2d Cir. 2015). The role of the court “is not to resolve disputed questions of fact but only to

determine whether, as to any material issue, a genuine factual dispute exists.” Rogoz v. City of

Hartford, 796 F.3d 236, 245 (2d Cir. 2015) (first quoting Kaytor v. Elec. Boat Corp., 609 F.3d

537, 545 (2d Cir. 2010); and then citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50

(1986)). A genuine issue of fact exists when there is sufficient “evidence on which the jury

could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. The “mere existence of a

scintilla of evidence” is not sufficient to defeat summary judgment. Id. The court’s function is

to decide “whether, after resolving all ambiguities and drawing all inferences in favor of the

nonmoving party, a rational juror could find in favor of that party.” Pinto v. Allstate Ins. Co.,

221 F.3d 394, 398 (2d Cir. 2000).

          b.   Unopposed recommendations

       No party objects to Judge Bulsara’s recommendation that the Court (1) grant Defendants’

motion as to Schenk’s retaliation claims, (2) grant Defendants’ motion as to Pape’s retaliation

claims based on his demotion, (3) deny Defendants’ motion as to Schenk’s hostile work

environment claims, and (4) deny Defendants’ request that Schenk be precluded from testifying

about the causation of his physical damages without prejudice to renewal. (See R&R 49.) In

addition, no party objects to Judge Bulsara’s conclusion that Pape’s failure to establish a Title




                                                 14
VII retaliation claim based on his demotion “dooms [his] NYSHRL and NYCHRL retaliation

claims.” (Id. at 35.)

       The Court has reviewed the unopposed portion of the R&R and, finding no clear error,

adopts these recommendations pursuant to 28 U.S.C. § 636(b)(1). Accordingly, the Court grants

Defendants’ motion as to Schenk’s retaliation claims and Pape’s retaliation claims based on his

demotion, denies Defendants’ motion as to Schenk’s hostile work environment claims, and

denies Defendants’ request that Schenk be precluded from testifying about the causation of his

physical damages without prejudice to renewal.

          c.   Pape’s Title VII retaliation claim based on his termination

       Title VII retaliation claims are “evaluate[d] . . . using the three-step framework outlined

in McDonnell Douglas.” Russell v. N.Y. Univ., 739 F. App’x 28, 32 (2d Cir. 2018) (citing

Duplan v. City of New York, 888 F.3d 612, 625 (2d Cir. 2018)). Under the framework, the

plaintiff must first establish “a prima facie case of retaliation.” Id. (quoting Hicks v. Baines, 593

F.3d 159, 164 (2d Cir. 2010)). If the plaintiff sustains this initial “de miminis” burden, Duplan,

888 F.3d at 626, a “presumption of retaliation” arises and the defendant must “articulate a

legitimate, non-retaliatory reason for the adverse employment action.” Saji v. Nassau Univ.

Med. Ctr., 724 F. App’x 11, 14 (2d Cir. 2018) (quoting Hicks, 593 F.3d at 164). “If the

defendant does so, then the burden shifts back to the plaintiff . . . [to] show that the reason

offered by the employer is merely pretext, and that the employer’s ‘desire to retaliate’ was the

actual ‘but-for cause of the challenged employment action.’” Id. (quoting Ya-Chen Chen v. City

Univ. of N.Y., 805 F.3d 59, 70 (2d Cir. 2015)). “‘But-for’ causation does not, however, require

proof that retaliation was the only cause of the employer’s action, but only that the adverse

action would not have occurred in the absence of the retaliatory motive.” Duplan, 888 F.3d at




                                                  15
625 (quoting Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 90–91 (2d Cir. 2015)).

                  i.   Prima facie case

       To establish a prima facie case of retaliation, a plaintiff must show: “(1) participation in a

protected activity; (2) that the defendant knew of the protected activity; (3) an adverse

employment action; and (4) a causal connection between the protected activity and the adverse

employment action.” Russell, 739 F. App’x at 32 (quoting Jute v. Hamilton Sundstrand Corp.,

420 F.3d 166, 173 (2d Cir. 2005)).

       The parties only dispute the second and fourth elements — whether Defendants

terminated Pape’s employment and, if they did terminate his employment, whether Pape has

established a causal connection between the protected activity (the December 8, 2015 letter from

his lawyer to the River Café) and his termination.

                          1.   Adverse employment action

       Plaintiffs argue that a reasonable jury “could find that it was reasonable for Pape to

conclude he was terminated when after [the River Café received Pape’s] attorney’s letter[,] . . .

Vossen refused to discuss [the] changed schedule with him; [another manager] did not answer

any of his questions[;] and Pape stopped receiving requests for availability [during] the busiest

time of the year in [the] catering business.” (Pls. Obj. 3–4.)

       Defendants argue that Plaintiffs cannot show that Pape was terminated because “there is

undisputed material evidence in the record that Pape abandoned his job”: (1) the “decrease in

number of shifts taken over the last three months of [Pape’s] employment”; (2) Pape’s

admissions that he “mostly stopped texting [Vossen] once he hired his attorney” and “started

looking for other jobs in December [of 2015]”; (3) “Pape’s statement to Mr. Vossen that he

could not work New Year’s Eve and then was going on vacation with his family”; and (4)




                                                 16
Vossen’s direction to “contact him upon return to provide his availability and Pape’s failure to

do so.” (Defs. Resp. 1.)

       In contrast to discrimination claims, an adverse employment action in a retaliation claim

is one that a reasonable employee would find materially adverse, meaning it “could well

dissuade a reasonable worker from making or supporting a charge of discrimination.” Vega, 801

F.3d at 90 (quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006)); Fincher

v. Depository Tr. & Clearing Corp., 604 F.3d 712, 721 (2d Cir. 2010) (same). The scope of

actions that may be materially adverse is thus broader for purposes of retaliation claims than for

discrimination claims. See Hicks, 593 F.3d at 165 (citing Burlington, 548 U.S. at 67). In

evaluating whether an action is materially adverse, “‘[c]ontext matters,’ as some actions may

take on more or less significance depending on the context.” Tepperwien v. Entergy Nuclear

Operations, Inc., 663 F.3d 556, 568 (2d Cir. 2011) (citation omitted); see also Hicks, 593 F.3d at

165 (noting that even minor acts that would be immaterial in some situations may be material in

others).

       Termination is an adverse employment action. See Miller v. Praxair, Inc., 408 F. App’x

408, 410 (2d Cir. 2010) (noting that “typical examples of actionable adverse employment actions

include ‘termination of employment, a demotion evidenced by a decrease in wage or salary, a

less distinguished title, a material loss of benefits, [or] significantly diminished material

responsibilities’” (quoting Galabya v. N.Y.C. Bd. of Educ., 202 F.3d 636, 640 (2d Cir. 2000)));

Feingold v. New York, 366 F.3d 138, 156 (2d Cir. 2004) (finding that the plaintiff “suffered an

adverse employment action when he was fired”).

       Drawing all inferences in Pape’s favor, he has not raised a triable issue of fact as to

whether he was terminated. According to Pape, he was “mostly available” in November of 2015




                                                  17
but Vossen “stopped scheduling [him] as often as . . . before.” (Pape Decl. ¶ 19.) However,

Pape worked on December 12, 2015 and was scheduled to work on December 19, 2015 but

called in sick. (Defs. 56.1 ¶¶ 54, 55; Pls. 56.1 ¶¶ 54, 55.) In addition, Pape testified that he

“may have” told Vossen that he was going on vacation in December of 2015, that he has been to

Florida “several times” with his family “for Christmas and New Years,” and that December of

2015 “could have been one of those times.” (Pape Dep. 181:12–13, 182:19–24.) After calling in

sick on December 19, 2015, Pape never contacted the River Café. (Id. at 59:17–21.) Instead,

during his “last week at the River Café,” he “started talking with [his] roommates [and] figuring

out if there [were] any [other] catering opportunit[ies].” (Id. at 143:22–144:4.) Under these

circumstances, Pape cannot point to any action of Vossen or anyone else at the River Café that

“could well dissuade a reasonable worker from making or supporting a charge of

discrimination,” Vega, 801 F.3d at 90 (quoting Burlington, 548 U.S. at 57) — in fact, he fails to

point to any action undertaken by Vossen or the River Café. Pape therefore fails to establish an

adverse employment action arising out of the termination of his relationship with Defendants.

       Pape’s testimony that, in the ordinary course, Vossen would solicit availability of

employees who worked in the dining room, does not create a triable issue of fact as to whether

he was terminated. (Pape Dep. 36:2–10.) Despite the general practice of Vossen reaching out to

employees for availability, based on the facts of this case — Pape calling in sick for his last

scheduled shift on December 19, 2015, Pape looking for other work opportunities, Pape possibly

having told his employer that he was going on vacation for the holidays, and Pape never

contacting Vossen or anyone else at the River Café after calling in sick — no reasonable jury

could conclude that Defendants terminated Pape’s employment; the evidence demonstrates that

Pape abandoned his job, and therefore did not suffer an adverse employment action. See, e.g.,




                                                 18
Kearse v. ATC Healthcare Servs., No. 12-CV-233, 2014 WL 958738, at *6 (S.D.N.Y. Mar. 11,

2014) (finding that the plaintiff did not suffer an adverse employment action because the

evidence revealed that the plaintiff “effectively resigned” after he turned in his parking permit,

left work in the middle of the day, and did not contact his supervisors or return to work until the

following week); Cadet v. Deutsche Bank Sec. Inc., No. 11-CV-7964, 2013 WL 3090690, at *11

(S.D.N.Y. June 18, 2013) (“A voluntary resignation does not constitute an adverse employment

action unless the plaintiff was constructively discharged — i.e., the resignation was in fact

involuntary as a result of coercion or duress.” (emphasis omitted)); Barnes v. CCH Corp. Sys.,

No. 01-CV-2575, 2004 WL 1516791, at *5 (S.D.N.Y. July 7, 2004) (finding that the plaintiff

“did not suffer an adverse employment action, because he, himself, quit his position . . . by

refusing to continue at his job and leaving his employment”).1

       Pape has therefore failed to establish an adverse employment based on the severing of his

relationship with Defendants and thus cannot establish a Title VII retaliation claim.




       1
         The Court also finds unpersuasive Plaintiffs’ argument that Vossen’s refusal to discuss
schedule changes with Pape and another manager’s refusal to answer Pape’s questions support
the conclusion that Pape was terminated. Pape does not allege that he was constructively
discharged, i.e., that Defendants “intentionally create[d] a work atmosphere so intolerable that
[Pape was] forced to quit involuntarily.” See Terry v. Ashcroft, 336 F.3d 128, 151–52 (2d Cir.
2003).



                                                 19
 III. Conclusion

       For the foregoing reasons, the Court grants Defendants’ motion as to both Plaintiffs’ Title

VII, NYSHRL and NYCHRL retaliation claims, and denies Defendants’ motion as to Schenk’s

Title VII, NYSHRL and NYCHRL hostile work environment claims. The Court also denies

without prejudice to renew Defendants’ request that Schenk be precluded from testifying about

the causation of his physical damages.

Dated: March 31, 2019
       Brooklyn, New York


                                                    SO ORDERED:


                                                         s/ MKB
                                                    MARGO K. BRODIE
                                                    United States District Judge




                                               20
